UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1266


CHARLES SMALLEY; PAMELA BALL, On behalf of themselves and
as a class,

                 Plaintiffs - Appellants,

           v.

SHAPIRO & BURSON, LLP; JOHN S. BURSON, Esq.; WILLIAM M.
SAVAGE, Esq.; JASON MURPHY, Esq.,

                 Defendants – Appellees,

           and

KRISTINE D. BROWN, Esq.; ERIK W. YODER, Esq.; GREGORY N.
BRITTO, Esq.,

                 Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:11-cv-00906-JFM)


Argued:   March 22, 2013                     Decided:   April 16, 2013


Before WILKINSON and DAVIS, Circuit Judges, and Jackson L.
KISER, Senior United States District Judge for the Western
District of Virginia, sitting by designation.


Vacated and remanded by unpublished opinion. Senior Judge Kiser
wrote the opinion, in which Judge Wilkinson and Judge Davis
joined.
ARGUED: Ian Stumpf, JR HOWELL & ASSOCIATES, Washington, D.C.,
for Appellants. Robert A. Scott, BALLARD SPAHR, LLP, Baltimore,
Maryland; William Joseph Carter, CARR MALONEY, PC, Washington,
D.C., for Appellees.   ON BRIEF: Glenn A. Cline, BALLARD SPAHR,
LLP, Baltimore, Maryland; Bizhan Beiramee, BIZHAN BEIRAMEE,
ESQ., P.C., McLean, Virginia, for Appellees Shapiro & Burson,
LLP, John S. Burson, Esq., and William M. Savage, Esq.


Unpublished opinions are not binding precedent in this circuit.




                                2
KISER, Senior District Judge:

     Appellants        ask    us       to    hold      that     their    federal      causes    of

action    are    not     barred         under       Maryland        claim    preclusion        law

because the claims could not have been asserted in the state

foreclosure proceedings.                    Because we decide that the district

court lacked jurisdiction to reach the merits of the case under

the Rooker-Feldman           doctrine,            we    do    not   need    to   resolve       that

question.       Accordingly, we vacate the district court’s judgment

and remand the case with instructions to dismiss Appellants’

actions without prejudice.

                                                  I.

     Charles           Smalley          and            Pamela        Ball        (collectively

“Appellants”),         are    African-American                  residents        of    Maryland.

Appellee Shapiro & Burson, LLP, is a Maryland law firm.                                          In

2009,    Appellee      foreclosed            on   Appellants’        homes       on   behalf    of

Appellants’ mortgage lenders.

     Appellee       Shapiro        &    Burson          conducts     a     large      number    of

foreclosures      in    Maryland            and   other       jurisdictions.           Appellees

John Burson, William Savage, and Jason Murphy were all attorneys

for Appellee Shapiro & Burson. 1                       Burson, Savage, and Murphy were




     1
       “Appellees” refers to Shapiro & Burson, LLP, John Burson,
William Savage, and Jason Murphy collectively, all of whom were
parties to the action in the district court.



                                                  3
all    appointed     as    substitute       trustees      for      the   purpose    of

conducting the foreclosures at issue.                 (J.A. 150.)

Pamela Ball

       The   foreclosure     proceeding       against     Appellant      Pamela    Ball

was    instituted    in    November    of     2007.      Appellant       Ball   “never

sought an injunction to stop the sale, nor did she file any

exceptions to the sale, as she could have done pursuant to Md.

Rule    14-305[,]    to    challenge    the     conduct       of   the   foreclosure

auction.”      (Br. for Appellees pg. 5.)                 When Shapiro & Burson

employees     (not   the     substitute       trustees)       filed   the   Order   to

Docket Foreclosure against Appellant Ball, the signing affiant

swore that Appellees were the note holders and that they had the

right to foreclose on the property.                   Additionally, the affiant

swore that a copy of the note was attached to the Order to

Docket and that the note was a true and accurate copy of the

original.      Appellants maintain that none of those statements

were true.      (See J.A. 152.)           Appellants allege that Appellees

were never in possession of the note.                 (Id.)

       The   same    month    that    the      Order    to     Docket    was    filed,

Appellees sold Appellant Ball’s property, allegedly without ever

seeing or possessing the promissory note as represented.                          (Id.)

In December of 2007, Appellees sent Appellant Ball an eviction

notice, ordering her to vacate her property within three days;

she complied.        (Id.)     Several months after insisting Appellant

                                          4
Ball vacate the property, Appellees informed the state court

that the Order to Docket was defective, and they filed a “Motion

to   Accept    Lost    Note    Affidavit”      at    that     time.      (See    id.)

Appellant Ball did not oppose the motion.                     (See J.A. 235-41.)

Despite the defective Order and original affidavit, the state

court ratified the foreclosure.           (J.A. 152.)

       On   December   23,    2008,    over   a   year      after   Appellees    sold

Appellant     Ball’s    home,    the    state       court     auditor    filed   the

auditor’s report pursuant to Md. Rule 14-305.                       (J.A. 236, 245-

46.)    The report set forth, among other things, the distribution

of the proceeds from the sale, including the fees charged by

Appellee Shapiro & Burson.            (J.A. 245-46.)         Appellant Ball filed

an exception to this report by way of a “Motion for Exception to

the Audit.”      (J.A. 247-48.)          On January 12, 2009, the state

court issued a final order of ratification of the audit and

closed the case.       (J.A. 249.)

       Appellant Ball subsequently appealed the order of the state

court ratifying the auditor’s report.                    (See J.A. 251.)          The

Maryland Court of Special Appeals held that Appellant Ball’s

appeal was procedurally premature because her January 21, 2009,

Motion to Nullify the Judgment operated as a motion to alter or

amend that judgment and, because that motion had not been ruled

upon, the appeal was premature.               (See J.A. 255.)         The Court of

Special Appeals additionally held, however, that the principles

                                         5
of res judicata and collateral estoppel barred Appellant Ball’s

allegations of wrongdoing related to the report of sale because

that judgment became final when the appellate court issued its

mandate dismissing the appeal.            (Id.)

      On   remand,       following    a       March   4,        2011,    hearing     on

Appellant’s Ball’s outstanding motions, the state court denied

the audit motion and ratified the audit.                   (See J.A. 258.)           No

appeal was filed.          (J.A. 234-41.)          Appellant Ball did file a

“Motion for Emergency Hearing,” claiming that the state court

should not have ratified the audit because it never ruled on

several motions.         She sought to re-open the case and filed an

“Amendment to the Open Motion Dated January 21, 2009.”                            (J.A.

259-62.)    In that motion, Appellant Ball re-asserted allegations

related to the Lost Note Affidavit.                   (See id.)          Following a

hearing, the state court denied the motion.                        (See J.A. 240.)

Appellant Ball appealed, but the state court was affirmed.                         (See

Br. of Appellee Addendum 1.)

Charles Smalley

      On   May    21,    2009,   Appellees        filed    an    Order    to     Docket

Foreclosure      against    Appellant     Charles     Smalley.           (J.A.    159.)

Appellee Jason Murphy allegedly signed the Order, but Shapiro &

Burson employees had prepared the affidavit.                    The Order included

an   affidavit    that     asserted   that      the   substitute         trustee   had

verified that the party ordering the foreclosure was “the owner

                                          6
of the Note that is the subject of this foreclosure action and

that the copy of the Note filed in this foreclosure case is a

true and accurate copy of said Note.”                (J.A. 159-60.)      Although

the affidavit certified that Barclays Capital Real Estate, Inc.,

(“Barclays”) was the noteholder, the Note itself indicated on

its   face   that   it   was   payable       to   Fremont   Investment   &   Loan.

(J.A. 160.)     Appellees did not produce any record of a transfer

of ownership of the mortgage prior to the filing of the Order to

Docket Foreclosure.        (See id.)         Appellant Smalley alleges that

Appellees did not take any steps to confirm that Barclays was

actually the noteholder.        (See id.)

      The substitute trustees ultimately sold Appellant Smalley’s

property at a foreclosure sale in April 2010.                  (Id.)     Prior to

the sale, Appellant Smalley did not seek an injunction to stop

the sale, nor did he move to dismiss the foreclosure action

pursuant to the applicable state rules.               (See J.A. 263-64.)      The

state court ratified the sale on October 21, 2010.                     Just as in

Appellant Ball’s case, Appellees received a commission on the

sale.   In addition, the legal fees Appellees charged were passed

on to Appellants from their respective foreclosures.

      On June 25, 2010, Appellant Smalley filed a “Memorandum of

Law—Bank Fraud,” in which he challenged the foreclosure.                     (See

J.A. 264.)     The substitute trustees filed a Motion to Strike,

arguing that the time for filing exceptions has lapsed.                      (See

                                         7
id.)     The state court granted the Motion to Strike on October

20, 2010.         (Id.)     The next day, the state court ratified the

foreclosure sale.          (See J.A. 264-65.)             On January 14, 2011, the

state court ratified the audit, which included the distribution

from the sale, as well as all fees charged by Appellee Shapiro &

Burson.       (See J.A. 269-70.)             Appellant Smalley never appealed

the     ratification       of     the     sale    or     the    ratification          of   the

auditor’s report.          (See J.A. 263-66.)

       On January 24, 2011, Appellant Smalley filed a 15-count

declaratory judgment complaint in the state court against his

mortgage lender, Barclays, and the purchaser, 50 by 50 REO, LLC.

(See J.A. 271-89.)          In that lawsuit, Appellant Smalley alleged,

among     other     things,       that    Barclays        was     not    the    holder      of

Appellant      Smalley’s         promissory       note     and     that       the     Smalley

foreclosure action was brought by entities that had no interest

in the Smalley property, the note, or the mortgage.                                 (See J.A.

274.)         Appellant         Smalley     further       alleged        that       Barclay’s

representation        of    an     ownership           interest     as    a     basis      for

instituting the foreclosure, the foreclosure action itself, and

“all     of   the    representations             and    activities        undertaken       to

commence, execute, and finalize the sale” constituted unfair and

deceptive trade practices under the Maryland Consumer Protection

Act.     (See J.A. 276-77.)              The state court dismissed the action



                                             8
on   res   judicata       grounds,       and     the    Maryland      Court    of   Special

Appeals affirmed.          (See J.A. 268; Appellee’s Rule 28(j) filing.)

      In       March     of      2011,        state     prosecutors          launched     an

investigation          into     the     alleged       “robo-signing”        practices     of

Appellee Shapiro & Burson.                (J.A. 156.)        In cooperation with the

criminal investigation, José Portillo, a paralegal who worked at

Shapiro    &    Burson        from    April    2008     until      February    2011,    came

forward    with    details           regarding      practices      Appellees    allegedly

directed him to undertake.                    (See J.A. 44-47, 153.)                Portillo

detailed how he and other paralegals were directed to prepare

deeds and affidavits for Appellee William Savage to sign.                                 A

different       attorney       who     did    not     work   for    Shapiro    &    Burson,

however, routinely signed Appellee Savage’s names to trustee’s

deeds that “transferr[ed] the foreclosed property back to the

lender who purchased the property at auction.”                          (J.A. 44.)       In

an   affidavit,         Portillo        included        several      deeds     that     were

purportedly signed by Appellee Savage but were not, in fact,

signed by him, as well as several deeds which actually were

signed by Appellee Savage.                   (See J.A. 45, 48-102.)             Notaries,

such as Portillo, were then instructed to notarize the deeds.

None of the allegedly fraudulent documents included with the

Portillo        affidavit,            however,        concerned       any     Appellant’s

foreclosure.



                                               9
       On April 7, 2011, shortly after Appellees’ “robo-signing”

practices      came    to    light,       Appellants         sought          to    bring     a   class

action in the United States District Court for the District of

Maryland.        (See       J.A.    147-182.)             In      the    federal          complaint,

Appellants      contended          that    the       fees    imposed          were       “excessive,

unreasonable,        and     inappropriate           in     light       of    the    lack       of   due

diligence      and     the     pattern          of    unlawful,          fraudulent          conduct

[Appellees] undertook in reporting that those fees were actually

earned.”      (J.A. 157.)          Although they did not claim any aspect of

the affidavits submitted to the state court were “false,” they

alleged that Appellants’ lack of diligence in confirming the

facts to which they attested was “unfair and unconscionable” and

that    the    signatures          on     the    affidavits         were          the    result      of

“rampant      forgery.”        (J.A.       173-74.)            They      contended          that     the

imposition      of    excessive         and     unearned          fees,       as     well    as      the

submission      of    false    affidavits            to     the    state          court,    violated

their    federal      rights.           (See,        e.g.,     J.A.      167.)           Appellants

asserted claims for fraud, violations of the Maryland Consumer

Protection Act, and violations of the federal RICO statute, Fair

Debt    Collection         Practices       Act,       Fair     Housing            Act,    and    Civil

Rights Act.          (See J.A. 166-180.)                  Appellees filed a motion to

dismiss, pursuant to Federal Rules of Civil Procedure 12(b)(1)

and 12(b)(6), arguing that Appellants’ claims were barred by the

doctrine of claim preclusion.                        The District Court granted the

                                                10
motion and dismissed the action.                      Appellants then instituted

this appeal.

                                             II.

       The dismissal of a complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6) is reviewed under the de novo standard

of review.         See Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134

(4th   Cir.    1993).        In     its   review,         the   Court   “construes   the

evidence      in    the     light     most    favorable         to   the   non-movant,”

E.E.O.C. v. Seafarers Int’l Union, 394 F.3d 197, 200 (4th Cir.

2005), and “should accept as true all well-pleaded allegations

and should view the complaint in a light most favorable to the

plaintiff,” Mylan Labs., 7 F.3d at 1134.                        Additionally, although

Appellants bring this action on behalf of a purported class, “if

none of the named plaintiffs purporting to represent a class

establishes        the    requisite    of    a     case    or   controversy   with   the

defendants, none may seek relief on behalf of himself or any

other member of the class.”                 O’Shea v. Littleton, 414 U.S. 488,

493-95 (1974).

       Although the district court dismissed this action on claim

preclusion grounds, Appellees have raised a jurisdictional issue

that we are required to address before reaching the merits.                          See

Jones v. Am. Postal Workers Union, 192 F.3d 417, 422 (4th Cir.

1999).     Appellees argue that this case is barred by the Rooker-

Feldman doctrine, which precludes a federal court from deciding

                                             11
what is, in essence, an appeal of a state court judgment.                             See

Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994).

                                             III.

      This    Court       has     consistently        treated     the    Rooker-Feldman

doctrine as        jurisdictional,          and     “[b]ecause    the    Rooker-Feldman

doctrine is jurisdictional, we are obliged to address it before

proceeding        further       in   our    analysis.”          Friedman’s,    Inc.   v.

Dunlap,     290 F.3d 191,     195-96    (4th      Cir.   2001);   see   also   Am.

Reliable Ins. Co. v. Stillwell, 336 F.3d 311, 316 (4th Cir.

2003); Brown & Root, Inc. v. Breckenridge, 211 F.3d 194, 198-99

(4th Cir. 2000); Jordahl v. Democratic Party of Va., 122 F.3d
192, 199 (4th Cir. 1997).                  Under the Rooker-Feldman doctrine, a

“party losing in state court is barred from seeking what in

substance would be appellate review of the state judgment in a

United States district court.”                     Johnson, 512 U.S. at 1005-06.

This is so because Congress has vested the power to entertain an

appeal of a state court judgment only with the Supreme Court.

See 28 U.S.C. § 1257(a); Brown & Root, Inc., 211 F.3d at 198-99.

“A litigant may not circumvent these jurisdictional mandates by

instituting a federal action which, although not styled as an

appeal, ‘amounts to nothing more than an attempt to seek review

of   [the    state    court’s]       decision       by   a   lower   federal   court.’”

Stillwell, 336 F.3d at 316 (quoting Plyler v. Moore, 129 F.3d
728, 733 (4th Cir. 1997)).                    “The controlling question in the

                                              12
Rooker-Feldman analysis is whether a party seeks the federal

district court to review a state court decision and pass upon

the merits of that state court decision, not whether the state

court judgment is presently subject to reversal or modification.

Put another way, if ‘in order to grant the federal plaintiff the

relief sought, the federal court must determine that the [state]

court judgment was erroneously entered or must take action that

would     render     the     judgment      ineffectual,’      Rooker-Feldman       is

implicated.”       Jordahl, 122 F.3d at 202 (quoting Ernst v. Child &

Youth Servs., 108 F.3d 486, 491 (3d Cir. 1997)).                     The doctrine

applies    not     only    to    matters   directly     addressed   by    the   state

court, but also to “claims which are ‘inextricably intertwined’

with state court decisions.”               Brown & Root, Inc., 211 F.3d at

198 (quoting District of Columbia Court of Appeals v. Feldman,

460 U.S. 462, 486-87 (1983)).

     Although Appellants do not seek to “undo” the state court

judgment foreclosing on their homes, permitting their case to go

forward would, in essence, hold that the state court judgments

which   affirmed      the       legal   fees    and   commissions   and   held    the

allegedly false affidavits sufficient to warrant foreclosure was

in error.    This is not proper under Rooker-Feldman because their

federal causes of action are “inextricably intertwined” with the

state court foreclosure actions.                  This prong of the doctrine

“bars a claim that was not actually decided by the state court

                                           13
but     where    ‘success       on     the    federal    claim        depends     upon     a

determination that the state court wrongly decided the issues

before it.’”          Brown & Root, Inc., 211 F.3d at 198 (quoting

Plyler, 129 F.3d at 731).                    If Appellants are not seeking a

review    of    the     state    court’s     judgment,      their     success     on     the

merits would necessitate a finding that the state court “wrongly

decided the issues before it.”                    Id.      Accord Harper v. Chase

Manhattan       Bank,     138    F.     App’x     130,   133      (11th    Cir.       2008)

(unpublished) (“Harper’s claims under the . . . FDCPA [Fair Debt

Collection Practices Act] . . . were inextricably intertwined

with the foreclosure proceeding in state court . . . .”).                             Here,

the    alleged    source    of    Appellants’       harm    is    shielded      by    state

court    judgments       that    necessarily      rested     on   a    decision       about

which Appellants now complain; therefore, Appellants are limited

to whatever relief they are afforded in the state court system.

       Other courts have relied on Rooker-Feldman to bar the same

or    similar    causes    of    action      Appellants     asserted      below.         See

Harper, 138 F. App’x at 132-33 (dismissing Fair Debt Collection

Practices Act claims); Figueroa v. Merscorp, Inc., 766 F. Supp.
2d 1305, 1316 (S.D. Fla. 2011) (dismissing a RICO claim under

Rooker-Feldman); Distant v. Bayview Loan Servicing, LLC, No. 09-

61460-CIV, 2010 WL 1249129, at *3 (S.D. Fla. Mar. 25, 2010)

(unpublished)(“Although              plead   as   conspiracy      claims     .    .    .   ,

Plaintiff is clearly asking this Court to invalidate the state

                                             14
court action by ruling that the state court foreclosure judgment

is somehow void.          Under the Rooker-Feldman doctrine, . . . this

Court lacks subject matter jurisdiction, as Plaintiff seeks a de

facto appeal of a previously litigated state court matter.”);

Simpson v. Putnam Cnty. Nat’l Bank of Carmel, 20 F. Supp. 2d
630, 633 (S.D.N.Y. 1998) (holding that a foreclosure judgment

was    not    subject    to   federal         review     under    Rooker-Feldman,           and

noting that “the fact that plaintiff alleges that the . . .

foreclosure judgment was procured by fraud and conspiracy [does

not] change that result.”); Smith v. Wayne Weinberger, P.C., 994

F.    Supp.    418,     424   (E.D.N.Y.          1998)    (rejecting      a    plaintiff’s

“thinly-veiled          effort        to      invalidate         the   State          Court’s

foreclosure      judgment,       in    contravention        of    Rooker-Feldman,”          by

alleging fraud).

       Moreover, Appellants admit that the state court decision is

the source of their harm.               In their brief, Appellants state: “In

the present case, Plaintiffs’ causes of action under the FDCPA

[Fair Debt Collection Practices Act], MCPA [Maryland Consumer

Protection Act], FHA [Fair Housing Act], and CRA [Civil Rights

Act]    did     not     accrue        until      the     foreclosure      actions       were

completed.”      (Br. for Appellants pg. 15.)                    If Appellants allege

they did not possess a cognizable legal injury until the state

court entered its judgment, it follows that they allege that the

state    court    judgment       was       the    source    of    their       harm,    as    no

                                              15
relevant    conduct   occurred     after     the    judgments   were     entered.

Thus, because Appellants allege that the state court’s judgment

caused their injury, 2 their actions are clearly barred under

Rooker-Feldman.       See Johnson, 512 U.S. at 1005-06 (“[A] party

losing in state court is barred from seeking what in substance

would be an appellate review of the state judgment in a United

States district court, based on the losing party’s claim that

the state judgment itself violates the loser’s federal rights.”

(emphasis added)).

      In   Exxon   Mobil   Corp.   v.    Saudi      Basic   Indus.   Corp.,    the

Supreme Court sought to refocus lower courts that had extended

the   Rooker-Feldman    doctrine    “far     beyond     the   contours    of   the

Rooker and Feldman cases . . . .”                  544 U.S. 280, 283 (2005).

The Court held that the Rooker-Feldman doctrine “is confined to

cases of the kind from which the doctrine acquired its name:


      2
       We recognize that Appellants are placed in a precarious
position. They argue their claims did not exist until the state
court action was finalized, which they contend precludes a
finding that their claims could have been raised in the state
court proceedings. See Anyanwutaku v. Fleet Mortg. Grp., Inc.,
85 F. Supp. 2d 566, 570 (D. Md. 2000) (noting that the doctrine
of res judicata, or claim preclusion, applies to “relitigation
of matters previously litigated between the parties and their
privies, as well as those claims that could have been asserted
and litigated in the original suits.”). In an effort to avoid a
ruling that their claims were precluded by res judicata because
they did not exist at the time of the state foreclosure action,
however, they have essentially admitted that the Rooker-Feldman
doctrine bars their actions.



                                        16
cases brought by state-court losers complaining of injuries by

state-court        judgments    rendered       before      the        district      court

proceedings    commenced       and    inviting      district     court      review    and

rejection of those judgments.”                Id. at 284.             That is exactly

what Appellants seek here.              Their primary complaints are: the

imposition of attorneys’ fees; the award of a commission; and

the   allegedly       fraudulent,      but    not    false,      affidavits.          By

affirming the foreclosures, the Maryland state court necessarily

passed     judgment    on   the      amount   of     the   attorneys’        fees    and

commissions and the content of the affidavits.                        Permitting this

action to proceed would necessarily invite the District Court to

“review and reject[] those judgments.”                     Id.        Because Rooker-

Feldman prohibits this, the District Court lacked subject-matter

jurisdiction.

      At    oral    argument,     Appellants        pointed      us    to   two   Sixth

Circuit Court of Appeals cases which they maintain establish

that their actions are not barred by Rooker-Feldman.                        We are not

swayed by the facts or conclusions of Todd v. Weltman, Weinberg

& Reis Co., LPA, 434 F.3d 432 (6th Cir. 2006), or Brown v. First

Nationwide Mortgage Corporation, 206 F. App’x 436, 437 (6th Cir.

2006) (unpublished).

      We are, however, persuaded by the logic espoused by the

Southern District of Florida in Figueroa v. Merscorp, Inc., 766
F. Supp. 2d 1305 (S.D. Fl. 2011), a post-Exxon Mobil decision

                                         17
addressing a foreclosed party’s attempt to hold their lender

accountable under the federal RICO statute.                     Like Appellants

here, Figueroa filed a purported class action months after the

defendants foreclosed on his home.             Id. at 1310.          The defendants

moved to dismiss under Federal Rule of Civil Procedure 12(b)(1),

arguing     that    the    district    court    lacked       jurisdiction      under

Rooker-Feldman.      Id. at 1315.       After a lengthy discussion of the

doctrine and Exxon Mobil, see id. at 1315-20, the district court

concluded that the plaintiff’s action was barred because it was

“inextricably      intertwined”       with   the     state    court     foreclosure

judgment.       Id. at 1321-22.        The district court held that the

suit was barred “because Plaintiff’s claims can only succeed if

the Court implicitly or explicitly determines the Florida state

court wrongly decided the foreclosure issue. . . . The only way

Plaintiff (and putative class members) could have been ‘damaged’

by the loss . . . of their homes is if those foreclosures were

wrongful.       In fact, Figueroa concedes as much in his Opposition,

acknowledging he suffered no damages until the Florida state

court entered foreclosure judgment.”                 Id. at 1323-24.      The same

is true here; Appellants explicitly argue that they were not

damaged until the state court entered its foreclosure judgments

and the Orders adopting the auditors’ reports.                       Moreover, like

Appellants, “Figeuroa’s federal claims can only succeed to the

extent    the    [state]   court   erred,      and    the    Court    cannot   grant

                                        18
Figueroa      his    requested      relief      without    disturbing         the    [state]

foreclosure judgment.             It is for the state appeals court and the

U.S. Supreme Court to tell the state court it was wrong.                                This

Court has no such role.”             Id. at 1324.

       Examining         Appellants’      contentions,     it     is    clear   that     the

injuries they complain of, regardless of when they accrued, stem

from    the   state       court    judgments.        The   “unfair”       but       truthful

affidavits only have relevance or effect once adopted by the

state    court;      the    fees    and    commissions      were       only   imposed    on

Appellants when the state court adopted the auditors’ reports

that accepted them.            “The injur[ies] alleged by [Appellants] in

all of these allegations [are] a direct result of the judicial

order and fail[] to assert an ‘independent claim’ that would

bring the case outside the ambit of Rooker-Feldman.”                            Reguli v.

Guffee,    371      F.    App’x    590,   596     (6th   Cir.   2010)     (unpublished)

(citing Exxon Mobil, 544 U.S. at 293).

       Because we conclude that the district court did not have

subject matter jurisdiction, we are compelled to conclude that

the judgment of the district court must be vacated.                             The court

below   held     Appellants’        actions       were   barred    by    res    judicata.

Such a decision amounts to a dismissal on the merits.                                   See,

e.g., Thomas v. Consolidation Coal Co., 380 F.2d 69, 80 (4th

Cir. 1967).          The district court did not have jurisdiction to

enter a judgment on the merits, so the matter must be vacated

                                             19
and remanded to the district court with instructions that it be

dismissed without prejudice for want of jurisdiction.                         Accord

Durbin   v.   Dubuque,    348    F.   App’x      294,   295   (9th    Cir.    2009)

(unpublished); Beth-El All Nations Church v. City of Chicago,

486 F.3d 286, 294 (7th Cir. 2007).

                                         IV.

      Appellants     seek       to    re-litigate        matters       that     are

“inextricably intertwined” with judgments entered by the state

court in the foreclosure actions.                Such actions are barred by

the   Rooker-Feldman     doctrine.         For   this   reason,      the   district

court    lacked    subject      matter     jurisdiction       over    Appellants’

actions, and thus lacked the authority to reach the merits of

the case and dismiss the action with prejudice.                      We therefore

vacate the judgment of the district court and remand this case

with instructions that it be dismissed without prejudice for

lack of jurisdiction.

                                                              IT IS SO ORDERED.




                                         20